DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the method of Claims 1-14 in the reply filed on 18 July 2022 is acknowledged.

Status of the Claims
Claims 1-14 and 18-21 are pending.
Claims 18-21 are withdrawn from consideration without traverse as being directed to non-elected inventions.
Claims 1-14 are presented for examination and rejected as set forth below.

Priority
The instant application is a National Stage entry of International application PCT/AU2019/050557 filed 31 May 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 relating to Australian national application 2018901933 filed 31 May 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Podobinski (WO2011/119262).
Applicants claims are directed to methods of forming core-shell nanoparticles.  The method involves dissolving a polymer and an active agent in a solvent system containing at least two organic solvents, then missing this organic solution with at least one antisolvent to precipitate the active/polymer composition in the form of nanoparticulates having a core-shell configuration.  Applicants specification indicates that particles having an active agent “substantially surrounded by at least one polymeric layer.  (Specification, [0036]).  The active agent may be incorporated within a polymeric matrix within the particle” address the “core-shell” configuration of the instant claims.  Art describing the encapsulation or embedding of an active agent within a polymeric nanoparticle will be considered sufficient to address this language.  Dependent Claims 2-6 place additional limitations on the identity of the polymer or polymers used in the method.  Claims 7 and 8 narrow the identity of the active agents to be embedded within the polymeric nanoparticles.  Claims 9-12 narrow the identity of the organic solvents used to dissolve the polymer and active.  Claims 13 and 14 narrow the identity of the antisolvent to polar solvents, more specifically aqueous solvents which, optionally, are simply water.
 Podobinski describes methods of forming polymeric nanoparticles by introducing a polymer solution into an antisolvent.  (Abs.).  The polymer solution is one wherein at least one polymer, including any of the PLGA, PLA, PLA-PEG, PLGA-PEG recited in applicant’s specification as preferred synthetic biocompatible polymers (Spec. [0050]) is dissolved in a process solvent.  (Pg.1,L.27 – Pg.2, L.10; Pg.7, L.6-15; Pg.16, L.4-9; Pg.32, L.30 – Pg.33. L.12).  Podobinski indicates that additives, such as therapeutic agents like taxanes, can be incorporated into the polymer solution.  (Pg.7, L.16-27).  Podobinski describes each of the paclitaxel and docetaxel of Claim 8 as suitable taxanes for inclusion in the polymeric solution as an active agent.  (Pg.34, L.12-22).  Solvents for use as the process solvent of the method of Podobinski includes each of the DMF and DMSO of Claims 10-12, as well as, without limitation, acetone, ether, and alcohols.  (Pg.8, L. 4-9).  Podobinski specifically advocates the use, as the process solvent, a mixture of two or more organic solvents, addressing the limitations of Claims 1 and 9 concerning the number of organic solvents to be used to dissolve the polymer and agent.  (Pg.41, L.19-28).  The antisolvent of Podobinski includes the water of Claims 13 and 14.  (Pg.8, L.10-11; Pg.41, L.29-32).  Podobinski indicates that the processes described result in the additive molecules becoming embedded within the polymeric nanoparticles during the precipitation process, with a result being that the polymeric nanoparticles provide for the controlled release of the agent from the nanoparticle.  (Pg.42, L.20-29; Pg.45, L.32 – Pg.46, L.29).  Because “embedded” is synonymous with the requirement of the instant claims that the active be “encapsulated,” the examiner considers the processes of Podobinski as describing, without employing the identical nomenclature, methods of forming core-shell nanoparticles substantially similar to that of the instant claims.  
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of dissolving PLGA, an additional polymer, and an active agent such as paclitaxel in a solvent comprising DMF, DMSO, and a third organic solvent, then introducing this solution into an aqueous antisolvent to precipitate polymeric controlled-release nanoparticles encapsulating the active agent, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of dissolving PLGA, an additional polymer, and an active agent such as paclitaxel in a solvent comprising DMF, DMSO, and a third organic solvent, then introducing this solution into an aqueous antisolvent to precipitate polymeric controlled-release nanoparticles encapsulating the active agent from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Podobinski as applied to Claims 1, 2, and 4-14, above, and further in view of CN101836958 (hereinafter “the ‘958 publication; Machine translation attached).
Podobinski, discussed in greater detail above, suggests methods of dissolving PLGA, an additional polymer, and an active agent such as paclitaxel in a solvent comprising DMF, DMSO, and a third organic solvent, then introducing this solution into an aqueous antisolvent to precipitate polymeric controlled-release nanoparticles encapsulating the active agent.
Podobinski does not specify that the polymer to be used is a resin.
This is cured by the teachings of the ‘958 publication, which indicates that a variety of resins can serve as carrier materials for modified-release paclitaxel nanoparticles.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have utilized a resin as a release-controlling polymer in the method of formulating paclitaxel nanoparticles suggested by the Podobinski disclosure.  This is because the disclosure of the ‘958 publication indicated that, at the time the instant application was filed, resin polymers were also known to be useful as release-controlling carrier matrix polymers in the formulation of modified-release paclitaxel nanoparticles.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613